Citation Nr: 1127832	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  06-19 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of excision of an adenoma of the left breast.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel



INTRODUCTION

The Veteran, a member of the U.S. Army Reserve before and since, served on active duty from October 1990 to March 1991, from July 1991 to September 1992, and from January 2003 to November 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Subsequently, jurisdiction was transferred to the RO in Atlanta, Georgia.  

In November 2008, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.  The Board remanded this matter for additional development in April 2009.

The Board notes that after the final Supplemental Statement of the Case (SSOC) was issued in February 2010, the Veteran provided additional evidence, including private mammograms and physician records.  Her representative has provided a written waiver of initial RO consideration of this new evidence.  Therefore, the Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. § 20.800 (2010).


FINDING OF FACT

During the period of this appeal, a residual scar from the excision of an adenoma of the left breast has been superficial, well-healed, stable, mildly tender to palpation, measured 6 cm by 0.2 cm at most with no abnormal skin texture or drainage or erythema, and has caused no objective limitation of function.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of excision of an adenoma of the left breast have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805, 7819 (2007); and 4.118, Diagnostic Codes 7801, 7802, 7804, 7805, 7819 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in April 2006 and June 2009.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing her claim, and identified the Veteran's duties in obtaining information and evidence to substantiate her claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009)).

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the April 2006 and June 2009 correspondence.  With regard to the additional notice requirements for increased rating claims, it is acknowledged that the VCAA letters sent to the Veteran do not appear to fully satisfy the specifics of the original Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which required VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence of how the disability affected the Veteran's employment.  However, these letters did advise the Veteran of the criteria necessary to substantiate a higher rating for her service-connected disability.  In any event, the Federal Circuit Court recently vacated the Court's previous decision in Vazquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores, 580 F.3d at 1277.

Further, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue on appeal have been met.

The duty to assist also has been fulfilled as relevant private medical records have been requested or obtained and the Veteran has been provided with VA examinations for her service-connected left breast disability.  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.

Increased Ratings - Laws and Regulations

Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14 (2010).

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms--not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2010).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2010).

Factual Background and Analysis

Historically, the Veteran was granted service connection for residuals of excision of an adenoma of the left breast in a November 1993 rating decision and awarded a noncompensable rating, effective October 1, 1992.  This initial disability rating was increased to 10 percent in a January 1995 rating decision.  The Veteran filed her current claim for a higher rating in December 2003, the month after discharge from her last period of active duty.  She essentially contends that her post-surgical left breast disability has worsened due to complaints of abnormal mammograms, bloody nipple discharges, some difficulty with left-side muscles, and pain and tenderness in the breast.

The Veteran's disability on appeal is rated pursuant to the former Diagnostic Code 7819, for a benign skin neoplasm.  38 C.F.R. § 4.118, Diagnostic Code 7819 (2007).  Under the former criteria, benign skin neoplasms are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800); as scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805); or impairment of function.  

Under the former Diagnostic Code 7801, scars, other than of the head, face or neck, that are deep or that cause limited motion warrant a 10 percent rating when they cover an area or areas exceeding 6 square inches (or 39 sq. cm.).  A 20 percent rating is warranted if the scar is deep or causes a limited motion and covers an area or areas exceeding 12 sq. in. (77 sq. cm.).  A 30 percent rating is warranted if the scar is deep or causes a limited motion and covers an area or areas exceeding 72 sq. in. (465 sq. cm.).  A 40 percent rating is warranted if the scar is deep or causes a limited motion and covers an area or areas exceeding 144 sq. in. (929 sq. cm.).  Note (1) indicates that scars in widely separated areas, as on two or more extremities or on anterior or posterior surfaces of extremities or trunk, will be separately rated and continued in accordance with § 4.25.  Note (2) indicates that a deep scar is one associated with underlying soft tissue damage.  

Under former Diagnostic Code 7802, a maximum 10 percent rating is warranted for a scar, other than on the head, face, or neck, that is superficial and does not cause limited motion and exceeds an area of 144 sq. in. (929 sq. cm.) or greater.  Note (1) indicates that scars in widely separated areas, as on two or more extremities or on anterior or posterior surfaces of extremities or trunk, will be separately rated and continued in accordance with § 4.25.  Note (2) indicates that a superficial scar is one not associated with underlying soft tissue damage.  

Under the former Diagnostic Code 7803 a 10 percent rating is warranted for a scar that is superficial and unstable.  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicates that a superficial scar is one not associated with underlying soft tissue damage.  

Under former Diagnostic Code 7804, a 10 percent rating is warranted for a superficial scar that is painful on examination.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  

Finally, the former Diagnostic Code 7805 provides for a scar to be rated on the limitation of function of the affected part.  38 C.F.R. § 4.118 (2008).  

During the pendency of the Veteran's claim and appeal, amendments were made to the criteria for rating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2010).  However, these amendments only apply to applications received by VA on or after October 23, 2008, or if the Veteran expressly requests consideration under the new criteria.  

In its April 2009 remand, the Board specifically requested that the Veteran be provided written notification of the revised diagnostic criteria for scars and of her right to request review of her disability under these new criteria.  A review of the correspondence dated in June 2009 and September 2009 from the Appeals Management Center (AMC) in Huntington, West Virginia, reveals the Veteran was provided with no such notice.  The Court has held that a remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, to avoid a further delay of this appeal for a remand to solicit the Veteran's preference, the Board will consider the Veteran's appeal under both the former and current scar regulations.  This approach will avoid any prejudice to the Veteran as a result of this oversight.  

Under the 2008 revisions, Diagnostic Codes 7801 and 7802 were not changed in a manner that is outcome determinative in this case.  Diagnostic Code 7803 was removed.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803 (2010).  

Diagnostic Code 7804 provides that five or more scars that are unstable or painful warrant a 30 percent rating, three or four scars that are unstable or painful warrant a 20 percent rating, and one or two scars that are unstable or painful warrant a 10 percent rating.  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicates that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) indicates that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  

Diagnostic Code 7805 provides that any other scars, including linear scars, are to be rated based on any disabling effect(s) and the appropriate diagnostic code for such effects.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2010).  

A March 2003 history and physical during her last year of active duty, showed that an area on the left areola was consistent with the Veteran's prior left breast papilloma surgery.

A May 2003 service treatment record, during the Veteran's last period of active duty, noted that the Veteran reviewed an abnormal April 2003 mammogram with a physician's assistant and a follow-up in six months was recommended.  The mammogram noted a probable benign finding for the left breast, and there was no suspicious mass lesion or suspicious neoplastic calcification.  

An August 2003 Medical Evaluation Board recommended the Veteran's early discharge from active duty based, in part, on residual breast pain and weakness due to breast surgery with partial breast removal during an earlier period of active duty.  The Veteran maintained that since her breast surgery she was unable to do pushups or pushing or pulling, so could not function in her military occupational specialty as a paralegal or court reporter.  She was subsequently found physically unfit by a Physical Evaluation Board and was released early from active duty.  

The Veteran underwent a VA examination in March 2004.  The Veteran complained of pain over the scar and two abnormal mammograms.  The Veteran told the examiner that she was not receiving any treatment for symptoms related to her 1992 in-service left breast surgery.  (An excisional biopsy was later found to be a benign adenoma.)  Functional impairment was listed as pain in the breast, but the condition did not result in any time lost from work.  The examiner noted that she had no malignant breast disease and that currently she was not suffering from any malignancy or treatment residuals.  

On examination, a scar around the nipple of the left breast was noted which measured 3.0 cm. by 0.5 cm.  It was further described as well-healed and non tender.  The examiner also noted that the Veteran had not had a mastectomy and that there was no disfigurement.

A February 2008 private bilateral mammogram revealed no suspicious findings.

During her November 2008 Board hearing, the Veteran testified that she had tenderness, pain and nipple inversion with her left breast.  She noted dappling in the tissue around that breast and a lot of apprehension.  She also noted that changes in temperature and climate led to an aching sensation-what she described as a toothache kind of sensation with the left breast.  She said that sometimes she faced not so much pain as just discomfort with the breast.  (See transcript at pp. 4-5).  

A February 2009 private bilateral screening mammogram demonstrated no radiographic evidence of suspicious findings or malignancy.  

A November 2009 private medical record of Dr. N.L.S. noted that the Veteran presented with a history of bilateral chronic nipple inversion and right bloody nipple discharge.  The left intraductal papilloma, which underwent surgical excision in 1992, was noted which presented with a similar type brown/red color discharge.  Examination of the breasts were normal and revealed normal lymph nodes, no masses or dominant lesions, and no skin dimpling or other skin changes.  Dr. N.L.S. noted that no nipple discharge could be expressed at the time of the medical visit.  

A December 2009 private mammogram showed no evidence of malignancy.

A December 2009 private medical record from Dr. N.L.S. noted that a bilateral ductogram could not be performed because of the Veteran's severe bilateral nipple retraction.  The surface of the nipple could not be visualized and no discharge could be generated.  

At the request of the Board's April 2009 remand, the Veteran underwent a further VA examination in December 2009.  The VA staff physician noted that the Veteran had a complete ductal excision of the left breast in service with a diagnosis of bloody nipple discharge due to adenoma.  The Veteran complained of chronic tenderness at the scar site and denied any drainage or pruritus at the scar site.  The Veteran reported that since surgery she had intermittent episodes of pain in the left breast on a daily basis.  She rated the pain level between four to eight on a scale of 1 to 10 and said that the pain occasionally radiated to the left upper chest.  She said that breast pain was exacerbated by pushing, pulling and heavy lifting.  She took over-the-counter pain medication three times a week for relief.  The Veteran also noted chronic tenderness in the left breast while bathing and daily episodes of nipple discharge since the 1992 surgery.  The Veteran described the discharge as generally cloudy to milky with occasional episodes of dark brown discharge.  A private medical provider had recently noted bilateral bloody nipple discharge.  

The VA examination report also noted that the Veteran is a federal government employee who travels frequently and carries her laptop computer in a shoulder bag.  She told the examiner that carrying the laptop exacerbated her breast pain.  She also reported difficulty with vacuuming and other household chores as she thought those activities also exacerbated her left breast pain.  It also was noted that the Veteran is ambidexterous and claimed that she switched to writing with her right hand secondary to chronic left breast pain.  

On examination, a superficial, well-healed, semi-circular scar measuring 6 cm. by 0.2 cm. was noted at the inferior margin of the left areola.  The scar was mildly tender to palpation with no drainage or erythema noted.  There was also no keloid formation and no abnormal skin texture.  Bilateral nipple retraction was noted, but there was no nipple discharge noted from the left breast at the time of the examination.  Assessment was that the Veteran's post-surgical left breast condition represented the residuals of the excision of an adenoma of the left breast.

Based on the evidence of record, the Board finds that a rating in excess of 10 percent for residuals of excision of an adenoma of the left breast is not warranted under either the former or current skin regulations.  Here, there is no medical evidence indicating that the scar on the left breast is deep or causes measureable limitation of motion, and exceeds 12 square inches (Diagnostic Code 7801).  In addition, 10 percent is the maximum schedular rating for former Diagnostic Codes 7802, 7803, and 7804 and for the current Diagnostic Code 7802.  There is no current Diagnostic Code 7803.  The current Diagnostic Code 7804 provides only a 10 percent rating for one or two scars that are either painful or unstable and a higher rating under this code would require more scars or scars both painful and unstable.  The evidence of record noted in the March 2004 and December 2009 VA examinations shows that the Veteran's sole scar associated with her disability was 6 cm. by 0.2 cm. at most, well-healed, and mildly tender with no abnormal skin texture or drainage or erythema.  There was no objective evidence of pain or muscle damage noted and private mammograms from 2008 and 2009 showed normal findings.  

Also relevant under the provisions of former and current Diagnostic Code 7805 are Diagnostic Code 7626, for rating surgery of the breast, and Diagnostic Code 7628, for rating benign neoplasms of the breast.  However, neither is of any avail in this appeal.  

Under Diagnostic Code 7626, a noncompensable rating is warranted following a wide local excision without significant alteration of size or form of one breast.  A 30 percent rating is warranted following simple mastectomy or wide local excision of one breast with significant alteration of size or form, and a 50 percent rating is warranted following simple mastectomy or wide local excision of both breasts.  A 40 percent rating is warranted following modified radical mastectomy of one breast, and a 60 percent rating is warranted for a modified radical mastectomy of both breasts.  A 50 percent rating is warranted following radical mastectomy of one breast, and an 80 percent rating is warranted for a radical mastectomy of both breasts.  38 C.F.R. § 4.116, Diagnostic Code 7626.  

A radical mastectomy means removal of the entire breast, underlying pectoral muscles, and regional lymph nodes up to the coracoclavicular ligament.  Id., Note 1.  A modified radical mastectomy means removal of the entire breast and auxiliary lymph nodes (in continuity with the breast) but the pectoral muscles are left intact.  Id., Note 2.  A simple (or total) mastectomy means removal of all of the breast tissue, nipple, and a small portion of the overlying skin, but the lymph nodes and muscles are left intact.  Id., Note 3.  A wide local excision (including partial mastectomy, lumpectomy, tylectomy, segmentectomy, and quadrantectomy) means removal of a portion of the breast tissue.  Id., Note 4.

It is evident from the evidence cited above that the Veteran's 1992 surgery was a wide local excision rather than a mastectomy and that under Diagnostic Code 7626 she would only be entitled to a noncompensable rating because there is no documentation of a significant alteration in the size or form of her left breast.  

Diagnostic Code 7628 provides that benign neoplasms of the gynecological system or breast are to be rated according to impairment in function of the urinary or gynecological systems, or skin.  38 C.F.R. § 4.116.  Here, there is no medical or lay evidence of a gynecological or urinary impairment associated with or caused by the Veteran's left breast surgery.  The Board is aware that under Diagnostic Code 7628 the service-connected disability may also be rated based on impairment of the skin.  The Board notes, however, that service connection has already been granted for scarring of the left breast.  Any additional rating assigned under Diagnostic Code 7628 thus would constitute impermissible pyramiding.

There is no diagnostic code that provides criteria for limitation of motion affecting the breast area; nevertheless, despite the Veteran's complaints of pain, the preponderance of the evidence recited above does not reflect that the Veteran's residual scar on the left breast results in any significant limitation of motion or function.  As such, Diagnostic Code 7805 does not assist the Veteran in obtaining a higher disability rating because there are no other demonstrable affects of the service-connected scar not already contemplated by the current 10 percent disability rating, such as limitation of motion, to afford the Veteran a higher rating.  Thus, the evidence of record does not show that the Veteran's residuals of excision of adenoma of the left breast warrant a higher rating under either the former or diagnostic codes for rating skin disabilities.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4.  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds that there are no other diagnostic codes that provide a basis to assign a disability rating higher than the 10 percent rating currently assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  For example, the Board has determined that in this case Diagnostic Codes 7626 and 7628 do not permit a higher rating under the provisions of either the former or current Diagnostic Code 7805.  In making this determination, the Board finds that the functional impairment experienced by the Veteran, including the symptoms of pain associated with the service-connected post-surgical left breast disability is adequately contemplated by the 10 percent rating currently assigned.  

In sum, the Board finds that a rating in excess of 10 percent is not warranted under any of the applicable diagnostic codes.  The Board has considered the Veteran's statements that a higher rating is warranted and finds them credible, competent and probative.  The Board has considered the Veteran's statements as to the nature and severity of the residuals of her left breast surgery disability.  The Veteran is certainly competent to report that her symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased rating in excess of what has been assigned or that the rating criteria should not be employed, she is not competent to make such an assertion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  Her statements are outweighed by the more probative VA examinations in March 2004 and December 2009 which found a well-healed scar that was non-tender or mildly tender with no abnormal skin texture, drainage or erythema.  The VA examination reports are the most probative evidence as they were based on physical examinations and they provided sufficient information so the Board could render an informed determination.  

Due consideration has been given to Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, a higher rating is not warranted for any period of time that is covered by this appeal.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57 (1990).

The above determination continuing the Veteran's 10 percent rating for her post-surgical left breast disability is based on application of pertinent provisions of VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted for consideration of the assignment of a disability rating on an extraschedular basis during the period of this appeal.  See 38 C.F.R. § 3.321(b).

The Court recently clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors, such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  As noted above, the evidence of record does not establish that the schedular criteria are inadequate to evaluate the Veteran's disability.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned rating adequately described the severity of the Veteran's symptoms.  Indeed, higher ratings are available under the applicable criteria for either the former or current scar ratings.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's left breast disability picture includes exceptional factors.  Thus, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Therefore, based on the foregoing reasons and bases, the Board finds that the preponderance of the evidence is against a disability rating in excess of 10 percent for service-connected residuals of excision of an adenoma of the left breast, and the benefit-of-the-doubt doctrine is not for application.  See Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to a rating in excess of 10 percent for residuals of excision of an adenoma of the left breast is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


